ALLOWANCE
Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 7, and 13, when considered as a whole, in light of the specification, are allowable over the prior art of record.  For example, Kobayashi teaches at least in response to receiving the input, set a size of the second object to a size and zoom in to or zoom out of the web content with the first magnification in the second object having the size updating the display region set in the first object based on a size of the zoomed web content (e.g. in paragraph 57, 66, and 78 and figures 8A-D and 12A-12B showing size of cell and/or group increased in size along with zoomed content, i.e. display region is updated) and Friedholm teaches at least a first object included in a first view class and a second object included in a second view class (e.g. in paragraph 59), but the references do not specifically teach, as a whole, wherein the first object and the second object are scrollable and the third object is not scrollable... when receiving the touch input, extend a size of the second object to a size of a virtual region to restrict occurrence of a scroll of the second object, based on setting of the third object …based on size information of the zoomed web content extracted from the second object and provided from the third object, and ...in accordance with the size information of the zoomed web content based on setting of the third object.  Robert, Khanna, etc., alone or in combination, also do not teach the combination of features as recited in the claims; therefore, the independent claims are allowable over the prior art. 
The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WONG whose telephone number is (571)270-1399.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached on (571)272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/W.W/Examiner, Art Unit 2176                                                                                                                                                                                                        09/25/2021

/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176